CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-51223, 333-40264 and 333-108992 of The Procter & Gamble Company on Form S-8 of our report dated March 28, 2011, appearing in this Annual Report on Form11-K of the Employee Savings and Thrift Plan – Modern Industries Company (Dammam) and Modern Products Company (SaudiArabia) for the year ended December31, 2010. /s/ Deloitte & Touche LLP Deloitte & Touche LLP Cincinnati, Ohio March 28, 2011
